IN THE SUPREME COURT OF THE STATE OF NEVADA


                  MIRACLE FLIGHTS, A NEVADA                            No. 83909
                  NONPROFIT CORPORATION,
                                    Appellant,
                               vs.
                  ANN MCGEE, A NEVADA RESIDENT,
                                                                            :    14
                                                                                  5
                                                                                          D
                                    Res ondent.                             APR 2 7 2022
                                                                           :1.12:AEtr.1-111k BROWN
                                                                         LERK Q- SUPREME COURT
                                                                       BY
                                      ORDER DISMISSING APPEAL                   DEPUTY CLERK



                       Pursuant to the stipulation of the parties, and cause appearing, this
                 appeal is dismissed. The parties shall bear their own costs and attorney
                 fees. NRAP 42(b).
                            It is so ORDERED.




                                                   CLERK OF THE SUPREME COURT
                                                                  a
                                                   ELIZABETH A. BRO

                                                   BY:




                 cc:   Hon. Timothy C. Williams, District Judge
                       John Walter Boyer, Settlement Judge
                       Christiansen Trial Lawyers
                       Peterson Baker, PLLC
                       Eighth District Court Clerk



 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 MO 1947 sib.